691 So. 2d 27 (1997)
Marilyn FRYER, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION and Plaza Materials Corporation, Appellees.
No. 96-01801.
District Court of Appeal of Florida, Second District.
April 2, 1997.
Marilyn Fryer, pro se.
William T. Moore, Tallahassee, for Appellee Unemployment Appeals Commission.
No appearance for Plaza Materials Corporation.
PER CURIAM.
Marilyn Fryer appeals the final order of the Unemployment Appeals Commission (UAC) denying her the right to a hearing on the issue of the denial of unemployment benefits because her notice of appeal was untimely. We are compelled to affirm because Fryer's notice of appeal was untimely, and she did not state any reason for filing the notice late. Pursuant to section 443.151(3)(a), Florida Statutes (1993), and Florida Administrative Code Rule 38E-5.007, the appeals referee was required to dismiss Fryer's appeal. The statute and rule do not permit any exceptions. See Luzier v. Florida Dep't of Commerce, 307 So. 2d 503 (Fla. 2d *28 DCA 1975); Leon v. Unemployment Appeals Comm'n, 476 So. 2d 761 (Fla. 3d DCA 1985).
Affirmed.
PARKER, A.C.J., and LAZZARA and NORTHCUTT, JJ., concur.